TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00812-CV




Austin Radiological Association, John Neal Rutledge, M.D. 
and David Jay Feldman, M.D., Appellants

v.

Esmeralda Guerrero Gonzalez and Robert A. Gonzalez, Individually and as Next Friends
of R. A. G., J. A. G., J. C. G., R. J. G., V. E. G., and M. R. G., Minors, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. GN104180, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING 




M E M O R A N D U M   O P I N I O N


                        Appellants Austin Radiological Association, John Neal Rutledge, M.D., and David
Jay Feldman, M.D., no longer wish to pursue their appeal and have filed an unopposed motion to
dismiss their appeal with prejudice.  We grant the motion and dismiss the appeal with prejudice. 
Tex. R. App. P. 42.1(a).
 
                                                                        __________________________________________
                                                                        Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed on Appellants’ Motion
Filed:   August 2, 2005